Citation Nr: 0636418	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  99-16 260	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Whether the veteran was entitled to Chapter 30 educational 
assistance benefits for certain courses and credit hours 
certified for enrollment between June 15, 1995, to July 27, 
1995.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active military service from October 1969 to 
August 1992.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 decision by the 
Department of Veterans Affairs (VA) Muskogee, Oklahoma 
Regional Office (RO), which denied the benefit sought on 
appeal.  The RO in Honolulu, Hawaii presently has 
jurisdiction over the veteran's claims file.

The case was remanded by the Board in September 2001 and 
February 2003.  

In April 2005, the veteran appeared at the Honolulu, Hawaii 
Regional Office and offered testimony in support of his claim 
before the undersigned Veterans Law Judge.  A transcript of 
the veteran's testimony has been associated with his claims 
file.  

In a July 2005 decision, the Board determined that the 
veteran was entitled to payment for certain courses and not 
entitled to payment as to other courses between August 1993 
and July 1995, and remanded the matter of whether he was 
entitled to payment for certain courses and credit hours 
certified for enrollment between June 15, 1995, to July 27, 
1995, for additional development.  The action ordered in the 
July 2005 remand has been completed, and the claim has been 
returned to the Board.

The Board observes that the veteran has submitted documents 
that may be construed as timely requests for waiver of the 
debt created when his education benefits were adjusted based 
on a finding of overpayment in March 1999.  The Board does 
not have jurisdiction over that issue at this time, and that 
matter is again referred to the RO for any appropriate 
action.  In October 2006, the veteran's representative argued 
that a waiver should be granted as to any overpayment created 
by the payment of educational benefits for the courses 
certified for the summer of 1995 that are the subject of this 
decision.  This matter is referred to the RO.  


FINDINGS OF FACT

1.  A VA Form, 22-1999, Enrollment Certification, dated in 
June 1995 and certified by the certifying official at 
American Samoa Community College (ASCC) reflects that the 
veteran was enrolled for nine credit hours for the summer 
session from June 15, 1995, to July 27, 1995.  

2.  Official records from ASCC reviewed in November 2005 by 
the ASCC certifying official show that the veteran was only 
enrolled for one course (HIS151), for a total of three 
credits, for the period from June 15, 1995, to July 27, 1995, 
and that he never attended and thus did not successfully 
complete this course.


CONCLUSION OF LAW

The criteria for entitlement to the payment of educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, for any coursework in which the veteran was enrolled at 
ASCC between June 15, 1995, to July 27, 1995, have not been 
met.  38 U.S.C.A. § 3011 (West 2002); 38 C.F.R. §§ 21.7120, 
21.7122, 21.7139 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  
However, the VCAA does not apply to the issue at hand.  See 
Barger v. Principi, 16 Vet. App. 132 (2002).  The statute at 
issue in this appeal is found in Chapter 30 of Title 38 of 
the U.S. Code, which concerns special provisions relating to 
VA benefits.  The notice and duty-to-assist provisions of the 
VCAA are relevant to a different chapter of Title 38, and do 
not apply to this appeal.  See generally Smith (Claudus) v. 
Gober, 14 Vet. App. 227, 230 (2000).

Furthermore, VA educational programs have their own 
provisions that address notification and assistance.  For 
example, under 38 C.F.R. § 21.1031(b), "[i]f a formal claim 
for educational assistance is incomplete, or if VA requires 
additional information or evidence to adjudicate the claim, 
VA will notify the claimant of the evidence and/or 
information necessary to complete or adjudicate the claim and 
the time limit provisions of § 21.1032(a)."

Because the law as mandated by statue, and not the evidence, 
is dispositive of this appeal, the VCAA is not applicable.  
Mason v. Principi, 16 Vet. App. 129 (2002).  As such no 
further action is required pursuant to the VCAA.

The veteran has basic eligibility for Chapter 30 educational 
assistance benefits.  In a July 2005 decision, the Board 
determined that he was entitled to Chapter 30 educational 
assistance benefits for certain courses required for his 
program of education between 1993 and 1995 and that he was 
not entitled to benefits for certain courses which were not 
required for his program of education.  He continues his 
appeal as to the finding that he was not entitled to 
educational assistance for still other courses he enrolled in 
for the summer term from June 15, 1995, to July 27, 1995, at 
ASCC.  The veteran has testified before the undersigned that 
he remembered taking courses that summer.  A VA form 22-1999 
Enrollment Certification, completed in June 1995 by a 
certifying official at ASCC reflects that the veteran 
enrolled in coursework for a total of nine credit hours 
beginning June 15, 1995, and ending July 27, 1995.  

In February 1999, the RO performed a remote compliance survey 
and found that although the veteran was certified for nine 
credits for the summer term of 1995, the term was not 
reported on the veteran's official transcript.  Therefore, 
the RO concluded that it had to adjust the veteran's credits 
from nine to zero effective the first day of the 1995 summer 
term.  Adjustments made to the veteran's benefits based on 
these reduced credit hours during the period from June 15, 
1995, to July 27, 1995, created an overpayment of Chapter 30 
educational benefits.  

Following the Board's July 2005 remand for clarification of 
this matter, the RO contacted the VA certifying official at 
ASCC, Mr. Tau Faalogo.  In the November 2005 letter to Mr. 
Faalogo, the VA requested that he send a statement certifying 
the number of hours and classes the veteran attended for the 
summer term from June 15, 1995, to July 27, 1995.  He was 
asked to inform VA if the veteran did not attend class or 
receive credit at ASCC for that time period.  

In November 2005, Mr. Faalogo responded via electronic mail 
that the veteran was registered for one course, HIS151, for 
the summer of 1995 term which ran from June 15, 1995, to July 
27, 1995.  Mr. Faalogo noted that according to the veteran's 
transcript he received an 'X' which means the veteran never 
attended the course.  

The applicable law provides that the VA will provide 
educational assistance to an eligible veteran who is pursuing 
an approved program of education.  38 U.S.C.A. § 3014; 38 
C.F.R. § 21.7110.  VA will approve a program of education 
under Chapter 30, United States Code, if it meets the 
definition of a program of education under 38 C.F.R. § 
21.7020(b)(23) of this part, (2) it has an objective as 
described in 38 C.F.R. § 21.7020(b)(13) or (22) of this part, 
(3) the courses and subjects in the program are approved for 
VA training, and (4) the veteran is not already qualified for 
the objective of the program.  38 C.F.R. § 21.7110 (2006).  

As the veteran was eligible for Chapter 30 benefits, he was 
entitled to a monthly benefit for the period of time he was 
enrolled in, and satisfactorily pursing an approved program 
of education.  38 U.S.C.A. § 3014 (West 2002); 38 C.F.R. § 
21.7070 (2006).  

The issue as to the Summer 1995 term at ASCC is simply that 
he did not attend class according to official records 
maintained by the school, despite his testimony to the 
contrary.  He did not receive a grade, even for the one 
three-credit course for which he was registered.  He did not 
attend the nine hours worth of courses for which he was 
certified.  

In making the above observations, the Board has reviewed the 
hearing testimony and the information from the certifying 
official at ASCC.  These are clearly in conflict.  The 
veteran has been apprised of the November 2005 response from 
ASCC and has provided no documentation to the contrary.  The 
written brief presentation from the veteran's representative 
in October 2006 reflects that the veteran still maintains he 
is entitled to education benefits for the time period at 
issue.  For the following reasons, the Board is compelled to 
find the official record controlling.  

In order to receive educational assistance for pursuit of 
program of education, an individual must maintain 
satisfactory attendance.  38 C.F.R. § 21.7153(c).  The 
veteran did not attend any course, and therefore did not 
maintain satisfactory attendance for the period from June 21, 
1995, to July 27, 1995, at ASCC. 

Moreover, inasmuch as the 'X' on the transcript represents a 
withdrawal or nonpunitive grade, VA will not pay benefits for 
a course from which the veteran withdraws or receives a 
nonpunitive grade unless the following conditions are met: 
(1) the veteran withdraws because he is ordered to active 
duty; or (2) all of the following criteria are met: (i) there 
are mitigating circumstances; and (ii) the veteran or 
servicemember submits a description of the mitigating 
circumstances in writing to VA within one year from the date 
VA notifies the veteran or servicemember that he or she must 
submit a description of the mitigating circumstances, or at a 
later date if the veteran or servicemember is able to show 
good cause why the one-year time limit should be extended to 
the date on which he or she submitted the description of the 
mitigating circumstances; and (iii) the veteran or 
servicemember submits evidence supporting the existence of 
mitigating circumstances within one year of the date that 
evidence is requested by VA, or at a later date if the 
veteran or servicemember is able to show good cause why the 
one-year time limit should be extended to the date on which 
he or she submitted the evidence supporting the existence of 
mitigating circumstances.  38 U.S.C.A. §§ 3034, 3680; 38 
C.F.R. § 21.7139 (2006).  

Examples of qualifying mitigating circumstances include: 
illness in the individual or his family; family death; an 
unavoidable geographical transfer resulting from the 
individual's employment; an unavoidable change in employment 
conditions; immediate family or financial obligations beyond 
the individual's control that require him to suspend pursuit 
of the program of education in order to obtain employment; 
discontinuance of the course by the school; unanticipated 
active duty for training; or unanticipated child-care 
difficulties.  See 38 C.F.R. § 21.4136(b) (2006).

The Board notes that inasmuch as the veteran testified in 
April 2005 that he took courses in the summer of 1995, he did 
not argue that there were mitigating circumstances.  In 
October 2006, his representative argues on his behalf that 
there were mitigating circumstances why the veteran did not 
attend the courses.  However, rather than offer any 
mitigating circumstances consistent with those set forth in 
the regulation as to why did not attend the courses he took 
payment for, the veteran has argued that mitigating 
circumstances that would warrant payment of these benefits 
include the reliance of the veteran upon a counselor who told 
him the courses were necessary for the degree he was pursing.  
This is not a mitigating circumstance as set for the in 38 
C.F.R. § 21.4136(b) (2006).  Moreover, inasmuch as he argues 
that he may have been incorrectly advised by school employees 
regarding his coursework, the Board is not authorized to 
award payments of benefits where statutory requirements for 
such benefits are not met.  See Harvey v. Brown, 6 Vet. App. 
416, 424 (1994).

Based on the foregoing the Board finds that the veteran has 
failed to establish that he actually took any courses from 
June 15, 1995, to July 27, 1995.  In fact, the official 
record is uncontroverted evidence that he never attended the 
one three-credit course he actually signed up to attend or 
attempted the nine credits which were certified in June 1995.  
Thus, although he was awarded Chapter 30 educational 
assistance for nine hours of coursework for that time period, 
he has failed to establish that he is eligible for payment of 
educational assistance benefits under Chapter 30 for any 
hours of coursework from June 15, 1995, to July 27, 1995.  As 
the law is dispositive, the veteran's claim, to the extent 
that it is denied, is based on a lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to Chapter 30 educational assistance benefits for 
nine hours of coursework during the enrollment period from 
June 15, 1995, to July 27, 1995, is denied.  The veteran is 
not entitled to any Chapter 30 educational assistance 
benefits for the time period from June 15, 1995, to July 27, 
1995.  



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


